DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments submitted by Applicant(s) on 01/05/2022.

Response to Arguments
I. Status of the Claims
2.	Claims 25 and 44-55 are still pending. 
3. 	Claims 1-24 and 26-43 were cancelled.
4. 	Claims 44-55 are new.
5. 	Applicant's amendments to claims and new claims are accepted because do not introduce new matter pursuant to MPEP 2163.
6. 	The drawings filed on 08/17/2020 have been accepted.

II. Objections
7. 	Applicant's arguments with respect to the objection(s) have been fully considered and found persuasive. Therefore, the objection(s) have been withdrawn.

III. Double Patenting Rejection
8. 	Applicant's arguments with respect to the double patenting rejection have been fully considered and are persuasive. Therefore, the rejection(s) has been withdrawn.

IV. Rejections Under 35 U.S.C. 102
9. 	Applicant's arguments with respect to the anticipated rejection(s) under 35 U.S.C. 102 have been fully considered and are persuasive. Therefore, the rejection(s) has been withdrawn.


V. Rejections Under 35 U.S.C. 103
10. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.

Reasons for Allowability / Allowable Subject Matter
11. 	Claims 25 and 44-55 are allowed. See previous office action with notification date 09/15/2021 and the arguments by the Applicant(s) filed on 01/05/2022 for specific reasons for allowability. 

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	KANEKO (Pub. No.: US 2009/0251145) teaches an “An RF coil for MR Imaging that can change a resonance frequency easily and instantaneously in response to a nuclide to be imaged without exchange and adjustment and that also causes only small lowering of sensitivity” (Abstract).
b)	Menon (Pub. No.: US 2015/0369886) teaches the “A system and method for decoupling radio frequency ("RF") coils arranged in proximity to each other is provided. The decoupling is achieved using a magnetic wall that includes resonators arranged on an electrically insulating substrate. The magnetic wall is placed between the RF coils” (Abstract).
c)	Wosik (Pub. No.: US 2007/0013377) teaches “An array of resonators for use in MRI and NMR is disclosed where the resonators are solid state constructs including a pair of resonating elements formed on both sides of a dielectric substrate and cooperate to form a resonator and where each resonator includes at least one discontinuity and the discontinuities on each resonating element are equally spaced and between the resonating elements are equally spaced” (Abstract).
d)	Reykowski (Pub. No.: US 2012/0081115 hereinafter mentioned as “Reykowski”) teaches a dual frequency coil package (Figs. 1 and 2, see the coil assemblies 18 and 18’. Also see [0024]-[0025]) used in transmitting and receiving at least two frequencies in an MRI system, the dual frequency coil package comprising:
a dual tuned receiver coil (Figs. 1 and 2, see the coil assemblies 18 and 18’ including a plurality of receive coils 40. Also see [0024]-[0025]) configured with one or more resonators (Fig. 2, see resonant traps 48. Also see [0024]-[0026]) that are each tunable to receive at least two frequencies (Fig. 2, see detuning circuit 44. Also see [0026]), including at least a first frequency (Fig. 2, the frequency of the signal generated by the resonant traps 48. Also see [0024]-[0026]) and a second frequency (Fig. 2, see detuning circuit 44 that can be tuned for the frequency of any of the desired nuclear species. Also see [0026]), and 
one amplifier (Fig. 2, see RF pre-amplifiers 52. Also see [0026]) for each of the one or more resonators (Fig. 2, see RF pre-amplifiers 52 for each resonant trap 48. Also see [0026]) to amplify a signal transmitted by the dual tuned receiver coil (Fig. 2, see RF pre-amplifiers 52 amplifying the signal transmitted by the coil assembly 18 and 18’ including a plurality of receive coils 40. Also see [0026]) at the first frequency and the second frequency (see [0026]), in operative communication with the MRI system through a first local port of the MRI system (Figs. 1, see the MRI system 10 and port to RF receiver 26. Also see [0020], [0026] and [0024]); and
a second frequency transmit coil configured to transmit the second frequency (see [0025]) in operative communication with the MRI system through a second local port of the MRI system (Figs. 1, see the MRI system 10 controlled by MR scan controller 20 and port to RF transmitter 24. Also see [0020], [0026] and [0024]).

d)	Yang (Pub. No.: US 2017/0146622 hereinafter mentioned as “Yang”) teaches one or more variable frequency capacitors (see [0044]).

13.	The prior art of record, alone or in combination, does not discloses or suggest the above underlined limitations.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further required substantial structural modification of the components that will also .

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867